UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

    MONTGOMERY BLAIR SIBLEY,                                )
                                                           )
             Plaintiff,                                          )
                                                           )
             v.                                                  )       Civil Action No. 16-572 (RBW)
                                                           )
    RICHARD W. ROBERTS and                                   )
    ANGELA O. CAESAR,                                       )
                                                           )
             Defendants.                                         )
                                                                     )

                                          MEMORANDUM OPINION

           The plaintiff, Montgomery Blair Sibley, seeks declaratory relief and damages arising

from assertions that the defendants, former Chief Judge Richard W. Roberts and Clerk of the

Court, Angela O. Caesar, violated the plaintiff’s First and Fifth Amendment rights by failing

to docket two motions submitted by the plaintiff in a criminal case assigned to defendant

Roberts in which the plaintiff was the prior defense attorney of record. See First Amended

Complaint for Damages and Declaratory Judgment (“Am. Compl.”) at ¶¶ 5–6, 10, 15–18, 21–

23, 30. Currently before the Court is the Defendants’ Renewed Motion to Dismiss (“Defs.’

Mot.”), the Plaintiff’s Emergency Motion for Pre-Trial Conference to Schedule Expedited

Disposition of Sibley’s Third Claim (“Pl.’s Mot. for Conf.”), and Sibley’s Verified Motion to

Disqualify the Honorable Judge Reggie B. Walton and the Entire Bench of the U.S. District

Court for the District of Columbia (“Pl.’s Mot. for Recusal”). Upon careful consideration of

the parties’ submissions,1 the Court concludes that it must deny both of the plaintiff’s motions

and grant the defendants’ motion to dismiss.


1
    In addition to the filings previously identified, the Court considered the following submissions in reaching its
                                                                                                       (continued . . .)
                                       I.       BACKGROUND

        In 2007, the plaintiff appeared as counsel of record for Deborah Palfrey in the case of

United States v. Palfrey, a criminal case that was assigned to Judge Gladys Kessler of this Court.

See Am. Compl., Exhibit (“Ex.”) A (Criminal Docket for Case #: 1:07-cr-00046 (“Palfrey

Docket”)) (indicating that the plaintiff was the prior attorney of record for Deborah Palfrey).

Palfrey was charged with various federal violations related to her alleged operation of an

interstate prostitution business. See Indictment, United States v. Palfrey, Crim. Action No. 07-

46 (D.D.C. Mar. 1, 2007). 2 In November 2007, Judge Kessler granted the plaintiff’s Application

for Issuance of Subpoenas in United States v. Palfrey, which sought account information from

telephone companies for clients of Palfrey’s escort service. Am. Compl. ¶¶ 12–13. Shortly

thereafter, Verizon Wireless responded to the subpoena by providing records containing

information for 815 account holders that the plaintiff alleges were Palfrey’s former escorts or

clients. Id. ¶ 13.

        On January 13, 2016, the plaintiff “deposited with defendant Caesar” a motion that

sought to modify a restraining order in place in United States v. Palfrey, id. ¶ 15, so that he could

make the Verizon Wireless records public because, in the plaintiff’s view, those records

constitute “matters of public concern,” id. ¶ 14. On February 3, 2016, defendant Roberts issued

an order denying the plaintiff leave to file the motion because: (1) the plaintiff “ha[d] been




(…continued)
decision: (1) the defendants’ Memorandum of Points and Authorities in Support of Defendants’ Renewed Motion to
Dismiss (“Defs.’ Mem.”); (2) the Plaintiff’s Response to Defendants’ Motion to Dismiss First Amended Complaint
(“Pl.’s Opp’n”); (3) the defendants’ Reply Memorandum of Points and Authorities in Support of Defendants’
Renewed Motion to Dismiss (“Defs.’ Reply”); and (4) the defendants’ Memorandum in Opposition to Plaintiff’s
Emergency Motion for Pre-Trial Conference (“Defs.’ Conf. Opp’n”).
2
 The Court takes judicial notice of the record in United States v. Palfrey, Crim. Act. No. 07-46 (RWR). See Gomez
v. Wilson, 477 F.2d 411, 416 n.28 (D.C. Cir. 1973) (recognizing the “authority to judicially notice the record in
other litigation” filed in the same court).

                                                        2
suspended from practicing before this Court”; (2) the plaintiff had been “terminated as

[Palfrey’s] counsel”; and (3) the plaintiff’s “motion purport[ed] to refer to records subpoenaed

on behalf of the defendant that it seems would properly be in the possession of the attorney of

record for the defendant, not in [the plaintiff’s] possession.” Defs.’ Mot., Ex A (Order dated

Feb. 3, 2016) at 1–2. Pursuant to defendant Roberts’ order, defendant Caesar did not docket the

plaintiff’s motion. See Am. Compl. ¶ 16; see also id., Ex. A. (Palfrey Docket). Subsequently,

the plaintiff filed with defendant Caesar a motion to reconsider, as well as a motion to disqualify

defendant Roberts. Am. Compl. ¶ 17, see also id., Ex. B (Letter from the plaintiff to the Clerk’s

Office (Feb. 8, 2016) (“Mot. to Reconsider”)) at 1. Defendant Roberts once again ordered

defendant Caesar to not docket these motions pursuant to his February 3, 2016 order. Id. ¶ 18;

see also id., Ex. B (Mot. to Reconsider) at 1.

       On February 22, 2016, the plaintiff filed suit against defendants Roberts and Caesar in the

Superior Court for the District of Columbia. See Complaint for Damages and Declaratory

Judgment at 1. The defendants filed a Notice of Removal on March 28, 2016, removing the case

to this Court. See Notice of Removal at 1. On April 5, 2016, the defendants filed a motion to

dismiss. See Defendants’ Motion to Dismiss at 1. On April 12, 2016, the plaintiff filed his

Amended Complaint, see Am. Compl., thereby mooting the defendant’s April 5, 2016 motion to

dismiss, see Barnes v. District of Columbia, 42 F. Supp. 3d 111, 117 (D.D.C. 2014) (“When a

plaintiff files an amended complaint as of right within 21 days after the filing of the motion to

dismiss under Rule 12(b), (e), or (f), the amended complaint becomes the operative pleading, and

any pending motion to dismiss becomes moot.” (internal citations omitted)), as well as his

emergency motion for a pre-trial conference, see Pl.’s Mot. for Conf. at 1. On June 24, 2016, the

plaintiff filed his motion for recusal. Pl.’s Mot. for Recusal at 1.



                                                  3
                                II.     STANDARDS OF REVIEW

A.      28 U.S.C. § 144

        Pursuant to 28 U.S.C. § 144, a party to any proceeding in district court may seek to have

another judge assigned to his case provided that the party can demonstrate “that the judge before

whom the matter is pending has a personal bias or prejudice either against him or in favor of any

adverse party.” Section 144 requires that a party seeking reassignment to another judge “make[]

and file[] a timely and sufficient affidavit . . . stat[ing] the facts and the reasons for the belief that

bias or prejudice exists.” Id. A legally sufficient affidavit “requires that facts be set forth with

sufficient particularity that ‘would fairly convince a sane and reasonable mind that the judge

does in fact harbor the personal bias or prejudice contemplated by the statute.’” Walsh v.

Comey, 110 F. Supp. 3d 73, 77 (D.D.C. 2015) (quoting Strange v. Islamic Republic of Iran, 46
F. Supp. 3d 78, 81 (D.D.C. 2014)). The affidavit “shall be filed not less than ten days before the

beginning of the term at which the proceeding is to be heard” and it “shall be accompanied by a

certificate of counsel of record stating that it is made in good faith.” 28 U.S.C. § 144.

B.      28 U.S.C. § 455

        Pursuant to 28 U.S.C. § 455 (2012), a judge “shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned,” § 455(a), or when the judge “has a

personal bias or prejudice concerning a party,” id. § 455(b)(i). “‘Recusal [for impartiality] is

required when a reasonable and informed observer would question the judge’s impartiality,’

while recusal for personal bias requires a showing of ‘actual bias or prejudice.’” Ryan v. FBI,

125 F. Supp. 3d 1, 3 (D.D.C. 2015) (first quoting SEC v. Loving Spirit Found., Inc., 392 F.3d
486, 493 (D.C. Cir. 2004); and then quoting Tripp v. Exec. Office of the President, 104 F. Supp.
2d 30, 34 (D.D.C. 2000)).



                                                    4
C.     Federal Rule of Civil Procedure 12(b)(6)

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, to survive a motion to dismiss for

“failure to state a claim upon which relief may be granted,” Fed. R. Civ. P. 12(b)(6), the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556); see also Kowal v. MCI

Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994) (noting that the plaintiff is entitled to “the

benefit of all inferences that can be derived from the facts alleged”). Although the Court must

accept the facts pleaded as true, legal allegations devoid of factual support are not entitled to this

assumption. See, e.g., Kowal, 16 F.3d at 1276. Along with the allegations made within the four

corners of the complaint, the court may also consider “any documents either attached to or

incorporated in the complaint and matters of which [it] may take judicial notice.” EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).

                                         III.   ANALYSIS

A.     The Plaintiff’s Motion for Recusal

       The plaintiff’s motion for recusal seeks “an order [d]isqualifying the Honorable Judge

Reggie B. Walton and the Entire Bench of the U.S. District Court for the District of Columbia.”

Pl.’s Mot. for Recusal at 1. The plaintiff argues that all of the judges on this Court should be

recused because “[d]efendant Roberts was the functional management superior of each and

ever[y] member of the bench of the U.S. District Court for the District of Columbia and . . . had



                                                  5
close personal relationships with each member of the bench.” Id. The plaintiff also alleges that

“[d]efendant Caesar is the functional subordinate of each and ever[y] member of the bench of

the U.S. District Court for the District of Columbia and . . . has close personal relationships with

each member of the bench.” Id. Based on these relationships, the plaintiff “believes that he

cannot receive[] a fair and impartial hearing before any of the judges of the U.S. District Court

for the District of Columbia.” Id. at 2.

         In his motion, the plaintiff does not specify whether he seeks recusal under § 144 or

§ 455. In any event, the plaintiff has failed to meet the standards for recusal under both sections.

First, under § 144, the plaintiff has not filed a legally sufficient affidavit. 3 The plaintiff’s sole

basis for recusal is that both defendants “had close personal relationships with each member of

the bench of the U.S. District Court for the District of Columbia.” Pl.’s Mot. for Recusal at 1

(emphasis added). The Court concludes that this allegation does not constitute a fact, but rather

a “mere[] conclus[ion,] and [is] therefore legally insufficient” under § 144. Walsh, 110 F. Supp.

at 77; see also Strange, 46 F. Supp. 3d at 81 (“[T]he affidavit ‘must state facts as opposed to

conclusions, and while the information and belief of the affiant as to the truth of the allegations

are sufficient, mere rumors and gossip are not enough.’” (quoting United States v. Hanrahan,

248 F. Supp. 471, 475 (D.D.C. 1965)). Accordingly, the plaintiff’s motion for recusal fails

under § 144. 4


3
 The Court construes the plaintiff’s motion for recusal as including the equivalent of an affidavit because, in his
motion, the plaintiff “states that the factual matters stated herein are true under penalty of perjury.” See Pl’s Mot.
for Recusal at 1.
4
 Moreover, the plaintiff has failed to comply with the § 144 requirement that an affidavit in support of recusal be
submitted with a certificate of good faith signed by counsel of record. See 28 U.S.C. § 144. Courts are divided on
whether a pro se plaintiff can comply with this requirement. See Klayman v. Judicial Watch, Inc., 744 F. Supp. 2d
264, 274 (D.D.C. 2010) (noting divide among courts about whether § 144 is applicable to pro se parties). Because
this Court finds the plaintiff’s motion to be insufficient on other grounds, it need not address the certificate of good
faith requirement.


                                                           6
           Assuming the plaintiff seeks recusal under § 455, his grounds for recusal are not

dissimilar to one of the claims of bias made in Reddy v. O’Connor, 520 F. Supp. 2d 124 (D.D.C.

2007). There, the plaintiff brought suit against over 200 defendants, including Chief Justice

John Roberts and four other justices of the United States Supreme Court. Id. at 126–127. The

plaintiff filed a § 455 motion to recuse another member of this Court, Judge John D. Bates, Jr.,

who had been assigned the case, “on the ground that [Judge Bates’s] impartiality ‘might

reasonably be questioned.’” Id. at 128 (quoting 28 U.S.C. § 455(a)). One argument advanced

by the plaintiff in Reddy was that, because Chief Justice Roberts had appointed Judge Bates to

the United States Foreign Intelligence Surveillance Court (“FISC”), Judge Bates “ha[d] a ‘close

personal relationship’ with the Chief Justice resulting in a real or potential bias in [the Chief

Justice’s] favor.” Id. The Court rejected that argument, concluding that “[n]o personal or

financial concerns of [Judge Bates] [we]re implicated by the appointment” to the FISC, and that

“the relationship that has followed from the appointment is a professional one, and such

professional relationships generally are not grounds for recusal where official action is at issue.”

Id.

           This Court concludes that the analysis in Reddy applies with equal force here because the

relationships between the undersigned judge and both defendants are professional, not personal.

See id. Furthermore, because the defendants’ official action of refusing to docket the plaintiff’s

motions is at issue in this case, the undersigned’s relationship with both defendants simply does

not present a valid grounds for recusal under § 455, because “professional relationships are

generally not grounds for recusal where official action is at issue.” Id. Accordingly, the Court

must deny the plaintiff’s motion to disqualify the undersigned judge from this case. 5


5
    The Court similarly denies the plaintiff’s request to disqualify the entire bench of this Court because § 455 only
                                                                                                        (. . . continued)

                                                              7
 B.      The Plaintiff’s Bivens Claims

         In his amended complaint, the plaintiff asserts that “[b]y directing [d]efendant Caesar to

refuse to [docket] [the plaintiff’s motions], [d]efendant Roberts wrongfully chilled [the

plaintiff’s] . . . exercise of his First Amendment rights.” Am. Compl. ¶ 21. Further, the plaintiff

alleges that defendant Roberts violated the plaintiff’s “Fifth Amendment right to an impartial

tribunal . . . [b]y directing [d]efendant Caesar to not [docket] [the plaintiff’s] Motion to

Disqualify in U[nited] S[tates] v. Palfrey while ruling on the Motion to Reconsider.” Id. ¶ 22.

Additionally, the plaintiff contends that “[d]efendant Caesar wrongfully chilled . . . his exercise

of his First Amendment rights to access [the] court, petition the government, and publish” “[b]y

refusing to [docket] [his motions].” Id. ¶ 30. The plaintiff argues that both defendants’ actions

are actionable constitutional violations under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). Id. ¶¶ 24, 31.

         In Bivens, the Supreme Court “recognized for the first time an implied private action for

damages against federal officers alleged to have violated a citizen’s constitutional rights.” Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001) (citing Bivens, 403 U.S. 388). The Bivens

doctrine initially applied to claims of Fourth Amendment violations, see Bivens, 403 U.S. at 389,

but was thereafter extended to cover federal officers’ alleged violations of the Fifth and Eighth

Amendments, see Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment); Davis v. Passman,

442 U.S. 228 (1979) (Fifth Amendment). Courts, however, have “consistently refused to extend

Bivens liability to any new context or new category of defendants” since 1980, Malesko, 534
U.S. at 67; see also Minneci v. Pollard, __ U.S. __, __, 132 S. Ct. 617, 622–23 (2012)



(. . . .continued)
allows a judge to disqualify him or herself from a proceeding, not to disqualify other members of the Court. See 28
U.S.C. § 455(a) (“Any justice, judge, or magistrate judge of the United States shall disqualify himself [or herself] in
any proceeding . . . .” (emphasis added)).

                                                           8
(summarizing the five cases since Carlson in which the Supreme Court has decided not “to imply

a Bivens action,” and concluding that the defendant in Minneci similarly “[could not] assert a

Bivens claim” against private prison employees), and the Bivens doctrine has never been

extended to apply to the actions of judicial officers, see Tinsley v. Widener, 150 F. Supp. 2d 7,

11–12 (D.D.C. 2001) (concluding that judicial immunity barred the plaintiff’s Bivens claim). To

the contrary, it is well established that actions taken by judicial officers in their official capacity

qualify for absolute immunity from suit. See, e.g., Mireles v. Waco, 502 U.S. 9, 10 (1991);

Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam).

        The principle of judicial immunity is “of the highest importance to the proper

administration of justice” because it ensures that “a judicial officer . . . shall be free to act upon

his own convictions, without apprehension of personal consequences to himself.” See Mireles,
502 U.S. at 10 (quoting Bradley v. Fisher, 80 U.S. 335, 347 (1872)). “[J]udicial immunity is not

overcome by allegations of bad faith or malice,” id. at 11, and “[a] judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess of his

authority,” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). Further, judicial immunity

extends to court clerks in regards to the “performance of tasks that are an integral part of the

judicial process.” Sindram, 986 F.2d at 1460.

        Judicial immunity is overcome only when a judge’s or court clerk’s conduct is

nonjudicial in nature or where the judicial action was “taken in the complete absence of

jurisdiction.” Mireles, 502 U.S. at 11–12. Jurisdiction, under this test, “is construed broadly so

that a judge will not be held liable unless he acts without color of authority.” Apton v. Wilson,

506 F.2d 83, 90 (D.C. Cir. 1974). Accordingly, the relevant question in assessing whether




                                                   9
judicial immunity applies to a judge under a particular factual scenario is whether he was

performing a “function normally performed by a judge.” Mireles, 502 U.S. at 12.

         In this case, there is no question that defendant Roberts acted within his jurisdiction and

was performing a function normally performed by a judge when he issued the two orders

denying the plaintiff leave to file his motions. 6 “A judge’s decision to file or deny a party’s

motions or requests is an action routinely performed by a judge in the course of litigation, and

thus would constitute a judicial act immune from suit.” Thomas v. Wilkins, 61 F. Supp. 3d 13,

19 (D.D.C. 2014), aff’d, No. 14-5197, 2015 WL 1606933 (D.C. Cir. 2015). Thus, judicial

immunity bars the plaintiff’s claims against defendant Roberts.

         The plaintiff’s claims against defendant Caesar are similarly barred. Defendant Caesar

was performing a task integral to the judicial process when she complied with court orders which

directed her not to docket the plaintiff’s motions. See Sindram, 986 F.2d at 1461. Courts have

consistently held that a “clerk or deputy clerk’s receipt and processing of a litigant’s filings are

part and parcel of the process of adjudicating cases.” Sibley v. United States Supreme Court,

786 F. Supp. 2d 338, 344 (D.D.C. 2011) (holding that the plaintiff’s claims against the clerk and

the deputy clerk were barred because the clerk and the deputy clerk were entitled to judicial

immunity (citing Reddy, 520 F. Supp. 2d at 130)); see also Sindram, 986 F.2d at 1461 (finding

that a clerk was performing an “integral part[] of the judicial process” even when executing an

erroneous order).




6
 The plaintiff has sought leave to amend his complaint to sue defendant Roberts in his official capacity in addition
to his personal capacity. Pl.’s Opp’n at 4. The relevant inquiry in judicial immunity analysis, however, is whether
the acts themselves were judicial in nature, not whether the defendant was sued in his personal or official capacity.
See Mireles, 502 U.S. at 12. Having concluded that the acts in question were judicial in nature, the Court need not
address the plaintiff’s request to amend his complaint, as the proposed amendment would be futile.

                                                         10
         Despite the existing judicial landscape, the plaintiff argues that judicial immunity does

not apply in this case because the defendants’ actions violated 18 U.S.C. § 2071, a criminal

statute that prohibits unlawful concealment, removal, or destruction of judicial records. See Pl.’s

Opp’n at 1–3. Even if the Court were to conclude that the defendants’ actions were criminal,

which it has no basis to do, the plaintiff’s position is incorrect. Although a judge is not immune

from criminal prosecution, judicial immunity from civil liability extends even to actions that are

allegedly malicious or corrupt. See Mireles, 502 U.S. at 10–13 (concluding that a state court

judge was immune from suit in which the plaintiff alleged that the judge ordered police officers

“to forcibly and with excessive force seize and bring [the] plaintiff into his courtroom” (internal

citations and quotation marks omitted)); see also Dennis v. Sparks, 449 U.S. 24, 27 (1980)

(holding that judicial immunity barred a claim against a state court judge alleging that the judge

accepted a bribe in exchange for issuing an injunction). Accordingly, because claims one and

two of the plaintiff’s Amended Complaint are barred by judicial immunity, both claims must be

dismissed for failure to state a claim upon which relief may be granted. 7

C.       The Plaintiff’s Request for Declaratory Relief

         The plaintiff’s third claim is for declaratory relief, requesting that the Court “[d]eclare

that the subpoena returns from Verizon Wireless are not subject to any restraining orders issued

in U[nited] S[tates] v. Palfrey and thus [the plaintiff] may do with them as he deems fit.” Am.

Compl. ¶ 33. The Court concludes that this claim is barred because it constitutes an improper

challenge to an order issued by another member of this Court.



7
 Having concluded that the defendants are entitled to judicial immunity, the Court need not address the defendants’
argument that the Court should decline to create a new Bivens remedy. See Defs.’ Mot. at 9–12. Nonetheless, the
Court notes the strong presumption against creating new Bivens remedies as noted by the Supreme Court in
Malesko, 534 U.S. at 70 (“In [thirty] years of Bivens jurisprudence we have extended its holding only twice . . . .”),
and Minneci, 132 S. Ct. at 622 (“Since Carlson, the Court has had to decide in several different instances whether to
imply a Bivens action. And in each instance it has decided against the existence of such an action.”).

                                                         11
        The Supreme Court has held that “‘it is for the court of first instance to determine the

question of the validity of the law, and until its decision is reversed for error by orderly review,

either by itself or by a higher court, its orders based on its decision are to be respected.’”

Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995) (emphasis added) (quoting Walker v.

Birmingham, 388 U.S. 307, 314 (1967)). The doctrine barring improper collateral attacks has

been applied specifically to parties seeking a declaratory judgement challenging a ruling in a

separate action because “[d]eclaratory relief against a judge for final actions taken within his or

her judicial capacity is instead available by way of a direct appeal of the judge’s order.” Jenkins

v. Kerry, 928 F. Supp. 2d 122, 135 (D.D.C. 2013); see also Glitsch, Inc. v. Koch Eng’g Co., 216
F.3d 1382, 1384 (Fed. Cir. 2000) (holding that a request for declaratory relief was barred by the

collateral attack doctrine when the plaintiff had access to the appellate process); Thomas, 61 F.

Supp. 3d at 20 (holding that the Court did not have the authority to review the decisions in a

separate case before another member of the Court because “[t]his Court is not a ‘reviewing court

and cannot compel . . . other Article III judges in this or other districts or circuits to act’”

(quoting Sibley, 786 F. Supp. 2d at 345)).

        Here, the plaintiff argues that his request for declaratory relief is not an improper

collateral attack because it was made to a “coordinate—not collateral—court.” Pl.’s Opp’n at 4.

The plaintiff’s argument, however, is unsupported by controlling precedent. “A ‘collateral

attack’ is ‘[a]n attack on a judgment in a proceeding other than a direct appeal,’” Wall v. Kholi,

562 U.S. 545, 552 (2011) (emphasis in original) (quoting Black’s Law Dictionary 298 (9th ed.

2009)), and the plaintiff’s attempt to have this Court recognize an exception to this definition

must be rejected. Regardless of how the plaintiff seeks to characterize his challenge, he is asking

this Court to do nothing other than second-guess an order issued by another judge on this Court,



                                                   12
which this Court cannot do. The plaintiff’s only recourse is through a direct appeal to the

District of Columbia Circuit. 8 Accordingly, the plaintiff’s claim for declaratory relief is a

collateral attack and therefore must be denied.

                                           IV.      CONCLUSION

           For the foregoing reasons, the Court concludes that a reasonable person would not

question the undersigned judge’s impartiality. Furthermore, defendants Roberts and Caesar are

entitled to absolute judicial immunity with respect to the plaintiff’s Bivens claims. Finally, the

plaintiff’s request for declaratory relief is barred by the improper collateral attack doctrine. As a

result, the Court will deny the plaintiff’s motion to disqualify the undersigned from this case and

grant the defendants’ motion to dismiss the plaintiff’s Amended Complaint. 9

           SO ORDERED this 19th day of December, 2016. 10



                                                                       REGGIE B. WALTON
                                                                       United States District Judge




8
  The Court notes that the plaintiff did pursue appellate relief by filing a petition for writ of mandamus with the
District of Columbia Circuit, which was denied. See Order (May 3, 2016), In re Montgomery Blair Sibley, No. 16-
3007. The District of Columbia Circuit subsequently denied the plaintiff’s motion for reconsideration. See Order
(July 20, 2016), In re Montgomery Blair Sibley, No. 16-3007.
9
 The Court will also deny as moot the plaintiff’s motion for an emergency hearing because the Court is dismissing
all of the plaintiff’s claims.
10
     The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                        13